           Case 1:15-cr-00654-CM Document 186 Filed 09/29/20 Page 1 of 1




Probation Fonn No. 35                                                  Report and Order Terminating Probation/
( 1/92)                                                                                      Supervised Release
                                                                               Prior to Original ExJiration Date

                                      UNITED STATES DISTRICT COURT
                                                 for the
                                     SOUTHERN DISTRICT OF NEW YORK


          UNITED STATES OF AMERICA

                                V.                                Docket No. 1: 15CR00654 (CM)

                           Thomas Ridley


        On September 08, 2017, the above named was placed on Supervised Release for a period
of five (5) years. He has complied with the rules and regulations of Supervised Release and is no
longer in need of supervision. It is accordingly recommended that Thomas Ridley be discharged
from Supervised Release.


                                                                        Respectfully submitted,


                                                                  by    heM±-L w~
                                                                        Robert L. Walsh
                                                                        U.S. Probation Officer




                                             ORDER OF THE COURT

       Pursuant to the above report, it is ordered that the defendant is discharged from Supervised
Release and that the proceedings in the case be terminated.

            Date this __z_ y-=----
                             -- _               day of            i-:~<1/(                           , 2od:l_ .
                                                                   1;;
            I
            ,,
                                                         -;
                                                              -
                                                                   I      01& )_ 1i
                                                                        Hon0 able'Colleen McMahon
                     i l ·s DC S,DNY
                     I                                                  Chief U.S. District Judge
                     ! o OCUMENT
                         E· LEtTRONIOADUr'lEIIlE[
                          OC#:                    I..

                          ATE FILED:       4, ,.,_'11~
                                                  u
            '    ~
